DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            This office action is a response to an application filed 10/29/2019 wherein claims 1 – 20 are pending and ready for examination.  

Claim Objections
Claims 8-14 are objected to because of the following informalities:  It is unc.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "a computer program" is considered "software per se" and is not directed to one of the four categories of patent eligible subject A computer program product comprising:  storing executable instructions that when executed by a processor causes the processor to…”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3,8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) (a)(2)  as being anticipated by Kumar; Apurva et al, US 20160019401, January 21, 2016, hereafter referred to as Kumar.

          As to claim 1, Kumar teaches an access control method - Kumar [0014] FIG. 3 is a diagram illustrating an authorization flow, comprising:
         receiving, from an application a permission rule defining a criterion for permitting the application to access a resource - Kumar [0036] Referring to FIG. 2, Joe, a customer of the Great Shop, allows the enterprise's application to send Joe offers only when Joe is checked-in to one of the Great Shop's stores. However, Joe does not want to share his location with the Great Shop at other times (that is, when Joe is not checked-in to one of the Great Shop's stores).  Here, the claimed ‘receiving’ is taught by Kumar as ‘allows… to send’ whereas the claimed ‘an application’ is taught by Kumar as ‘Great Shops’ which uses its API to send offers.  The claimed ‘a permission rule’ is taught by Kumar as ‘send Joe offers’ to fit the claimed ‘criterion’ which is taught by Kumar as ‘when Joe is checked-in’ which can only be satisfied according to the rule of Joe checking in.  The claimed ‘resource’ is taught by Kumar as ‘Offers’), wherein the criterion identifies a logic predefined by an operating system and a condition for satisfying the logic – Kumar [0022] ….linking can be implemented, though existing trust-based identity linking workflows provided by Security Assertions Markup Language (SAML) or resource authorization workflows such as OAuth1.0a, OAuth 2.0 can be used; Here, the claimed ‘logic predefined’ is taught by Kumar as ‘workflows’ such as SAML or OAuth);
         storing the permission rule  - Kumar [0023] …the access broker can aggregate and compose resources from multiple provider domains and expose a richer, more abstract resource model designed to improve privacy).  Here, the claimed ‘storing’ is taught by Kumar as ‘aggregate’ because the server holds and inputs data based on the permissions in authorization server 212’); 
         associating the stored permission rule with the application - Kumar [0037] The authorization server allows this request because Joe is checked-in at a Great Shop store. The offers from Great Shop are sent to Joe's device);
receiving, from the application, a request to access the resource - Kumar [0038] Additionally, Joe 202 can identify and/or select available offers from the set of offers provided thereto.  Here, the claimed ‘request’ is taught by Kumar as ‘identify/select’ whereas the claimed ‘resource’ is taught by Kumar as ‘offers’ because Great Shop application requests via the offer to Joe to purchase the offers);
         accessing the stored permission rule associated with the application - Kumar [0038] … and Joe 202 can indicate such identified and/or selected available offers to the API gateway and authorization server 212.  Here, the claimed ‘rule’ is taught by Kumar as ‘identify/select’ as part of the protocol to interact with the site.  The protocol includes sending the offer to ‘authorization server’); 
         determining that the application is permitted to access the resource by processing the logic and the condition – Kumar [0039] the retailer is able to post a status update on a social platform only if Joe has recently made a purchase from the retailer. Here, the claimed ‘application’ is taught by Kumar as ‘update’ because the Great Shop application passes the claimed ‘condition’ taught by Kumar as ‘Joe’s purchase’ which is implemented by the logic of API Gateway 212); and
        allowing the application to access the resource – Kumar [0038] the retailer is able to make targeted recommendations using information from Joe's friends (or social network acquaintances) and notify Joe's friends of his purchase).

           As to claim 2, Kumar teaches the method of Claim 1, wherein:
           the condition for satisfying the logic comprises a reference to mutable data - Kumar [0039] … Joe's privacy is ensured, and the following aspects are realized: … (ii) the retailer can Here, the claimed ‘condition’ is taught by Kumar as ‘visiting’ whereas the claimed ‘reference’ is taught by Kumar as ‘Joe’s location‘ whereas the claimed ‘mutable data’ is taught by Kumar as the location data); and 
          the reference is predefined by the operating system - Kumar [0039] … (iii) the retailer is able to post a status update on a social platform only if Joe has recently made a purchase from the retailer.  Here, the claimed ‘predefined’ is taught by Kumar as ‘only if’ which is a condition recognized by the API Gateway Authorization Server 212 operating system in order to send and receive from the social platform).

         As to claim 3, Kumar teaches the method of Claim 2, further comprising:
         accessing current data associated with the reference – Kumar [0026]… In each request to an API provider, the access broker includes an ID or access token associated with the current user obtained during the linking process),
          wherein the determination that the application is permitted to access the resource is further determined by processing the current data – Kumar [0026] If the same API is being exposed by an access broker, at least one embodiment of the invention includes carrying out the exposure actions transparently through a proxy other than insertion of the ID or access token).

            As to claim 8, claim 8 is a device that is directed to the method of claim 1.  Therefore, claim 8 is rejected for the reasons as set forth in claim 1.    

            As to claim 9, claim 9 is a device that is directed to the method of claim 2.  Therefore, claim 8 is rejected for the reasons as set forth in claim 2.
    
            As to claim 10, claim 10 is a device that is directed to the method of claim 3.  Therefore, claim 10 is rejected for the reasons as set forth in claim 3.
               As to claim 15, claim 15 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 1.  Therefore, claim 15 is rejected for the reasons as set forth in claim 1.

             As to claim 16, claim 16 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 2.  Therefore, claim 15 is rejected for the reasons as set forth in claim 2.

            As to claim 17, claim 17 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 3.  Therefore, claim 17 is rejected for the reasons as set forth in claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Phoenix; Christopher et al, US 20200319918 A1, October 8, 2020, hereafter referred to as Phoenix.

           As to claim 4, Kumar teaches the method of Claim 1, wherein:
           the operating system comprises a microkernel and a permission service – Kumar [0069] The method steps can then be carried out using the distinct software modules and/or sub-modules of the system, as described above, executing on a hardware processor 602.  Here, the claimed ‘microkernel’ is suggested by Kumar as ‘submodules’ because a microkernel is a sub processor); and
           the determination that the application is permitted to access the resource is performed by the permission service – Kumar [0037]…On this basis, the access broker determines the additional offers to be sent to Joe. These additional offers are also forwarded to Joe's device 202.  KUMAR SUGGESTS the operating system comprises a microkernel HOWEVER IN AN ANALGOUS ART DIRECTED TO THE SAME FIELD OF ENDEAVOR PHOENIX TEACHES the operating system comprises a microkernel – Phoenix [0045] Server computing device 240 includes an OS function 242. OS function 242 may comprise a kernel or microkernel 244 (including the case of capability based OS).  The substitution of one a microkernel in Phoenix for the hardware processor 602 in Kumar would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of hardware processor 602 shown  in Kumar  Figure 6 would have yielded predictable results, namely, subprocesses performed by the Phoenix microkernel in the permission broker of Kumar thereby providing dedicated microkernel processing of the Great 

           As to claim 5, the combination of Kumar and Phoenix teaches the method of Claim 4, further comprising: 
           associating, by the microkernel, a token with the determination that the application is permitted to access the resource – Phoenix [0025] With respect to transferring ownership to a replacement or new process to maintain security a determination may be made by the OS to verify whether the new or replacement process has the necessary rights to access the state information of the old or original process. For instance, this may be achieved by use of one or more secret tokens or keys);
            receiving, by the microkernel, the token from the application – Phoenix [0025] More specifically, state information stored in association with a token may be read only by a new or replacement process that possesses the token; and
           determining that the token received from the application is associated with the determination that the application is permitted to access the resource – Phoenix [0050] …If the OS verifies that the new or replacement process is authorized to receive the state information, then such state information is transferred to the new process),
            wherein the allowing the application to access the resource is performed by the microkernel based on the token – Phoenix [0052] At block 440, the spawner transmits the key /token to new/replacement process identified by the OS. At block 450, the spawner provides the key /token to the new/replacement process. At block 460, having received the key /token from the new/replacement process, the OS compares that key /token with the key /token it previously received from the old/original process. If there is a match, the method proceeds to A (see FIG. 3.  To provide the tokens of  Kumar would have been obvious to one of ordinary skill in the art, in view of the teachings of Phoenix, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. token generation) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the tokens used in Phoenix would allow Kumar’s permission broker 210  to receive the authorization token that are provided by Phoenix.  Kumar teaches at location [0022] SMAL, OAuth1.0a, and 0Auth 2.0 wherein at least the SMAL wherein Web Services Security uses security tokens.  The same motivation for Kumar to combine Phoenix in claim 4 applies here in claim 5).
 
           As to claim 6, the combination of Kumar and Phoenix teaches the method of Claim 5, further comprising:
          generating, by the microkernel, the token – Phoenix [0052] …A spawner may also be considered a "launcher" or "parent."… It may also be … the entity responsible for starting a process.  Here, the claimed ‘generating’ is taught by Phoenix as ‘starting a process’ because the process requires the claimed ‘token’ or key for access and authorization);
         sending, by the microkernel, the generated token to the permission service – Phoenix [0052]… At block 440, the spawner transmits the key /token to new/replacement process identified by the OS. At block 450, the spawner provides the key /token to the new/replacement process; and 
         sending, by the permission service, the token to the application – Phoenix [0052] …At block 460, having received the key /token from the new/replacement process, the OS compares that key /token with the key /token it previously received from the old/original process. If there is a match, the method proceeds to A (see FIG. 3). If there is no match, the process proceeds to B (see FIG. 3).  The motivation to combine the teachings of Kumar with Phoenix cited in claim1 applies here in claim 6).

          As to claim 7, the combination of Kumar and Phoenix teaches the method of Claim 5, further comprising:
          determining, by the permission service, that the application is prohibited from accessing the resource by processing the logic and the condition – Kumar [0041]… The marketplace app indicates to the user that in order to use the application, the user would have to allow some additional permissions to the marketplace (enterprise);
         sending, by the permission service, an update request to the microkernel requesting the token to be associated with the determination that the application is prohibited from accessing the resource - Kumar [0041]…If the user agrees, the user is directed to the external API provider's website (for example, by invoking a web browser within the marketplace app or another mechanism) to complete the workflow for granting these additional permissions to the marketplace;
           receiving, by the microkernel, the token from the application after the permission service sent the update request - Phoenix [0052]… At block 440, the spawner transmits the key /token to new/replacement process identified by the OS. At block 450, the spawner provides the key /token to the new/replacement process);
          determining, by the microkernel, that the token received from the application after the permission service sent the update request is associated with the determination that the application is prohibited from accessing the resource - Phoenix [0052] having received the key /token from the new/replacement process, the OS compares that key /token with the key /token it previously received from the old/original process. If there is a match, the method proceeds to A (see FIG. 3).  Here, the claimed ‘determining’ is taught by Phoenix as ‘compares’ whereas the claimed ‘microkernel’ is taught by Phoenix as ‘OS’ because the Operating System 242 includes microkernel 244 depicted in Figure 2 and previously discussed.  The claimed ‘update’ is taught by Phoenix as ‘update’); and 
          denying the application to access the resource - Phoenix [0052] … If there is no match, the process proceeds to B.  Here, the claimed ‘denying’ is taught by Phoenix as ‘proceeds to B’ whereas Phoenix at location [0055] teaches B: If the OS is unable to verify or authenticate the new process as being allowed to receive the state information of the old or original process, then the OS denies access to the state information and does not pass it on to the new process, block 360.  The motivation to combine Kumar with Phoenix in claim 1 applies here in claim 7).

            

           As to claim 11, claim 11 is a device that is directed to the method of claim 4.  Therefore, claim 11 is rejected for the reasons as set forth in claim 4.

          As to claim 12, claim 12 is a device that is directed to the method of claim 5.  Therefore, claim 12 is rejected for the reasons as set forth in claim 5.

          As to claim 13, claim 13 is a device that is directed to the method of claim 6.  Therefore, claim 13 is rejected for the reasons as set forth in claim 6.

           As to claim 14, claim 14 is a device that is directed to the method of claim 7.  Therefore, claim 14 is rejected for the reasons as set forth in claim 7.
         
          As to claim 18, claim 18 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 4.  Therefore, claim 18 is rejected for the reasons as set forth in claim 4.

          As to claim 19, claim 19 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 5.  Therefore, claim 19 is rejected for the reasons as set forth in claim 5.

           As to claim 20, claim 20 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 7.  Therefore, claim 20 is rejected for the reasons as set forth in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.

 /WILLIAM B JONES/Examiner, Art Unit 24916/16/2021

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491